                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION
  UNITED STATES OF AMERICA                      )
                                                )
          v.                                    )    Case No. 3:19-CR-46 JD
                                                )
  JOSHUA RAY                                    )

                                    OPINION AND ORDER

       On May 22, 2019, after obtaining a search warrant, law enforcement executed a search of

Mr. Joshua Ray’s home at 54340 Kerryhaven Drive, Elkhart, Indiana. During the search, two

agents also interviewed Mr. Ray in one of the bedrooms of the home. Mr. Ray faces several

charges for the unlawful possession of one or more machine guns and firearms in violation of 18

U.S.C. § 922 and 26 U.S.C. §§ 5861(d), 5861(e), and 5861(j). [DE 51]. Mr. Ray now moves to

suppress the evidence and information obtained from the search of his home as well as his

statements to the agents. [DE 22]. He argues that the affidavit provided in support of the search

warrant contained false statements and misleading omissions that were material to the

application for the search warrant. Mr. Ray also asks the Court to suppress his interview with

two federal agents that occurred while the search was being executed claiming that the agents did

not properly advise him of his Miranda rights and did not obtain a voluntary statement from him.

Id.

       On December 4, 2019, the Court held an evidentiary hearing under Franks v. Delaware,

438 U.S. 154 (1978) to examine the sufficiency of the warrant and to assess Mr. Ray’s claims

under Miranda v. Arizona, 384 U.S. 436 (1966). The Court stated that the evidentiary hearing

would remain open until after a decision was issued on several discovery matters raised in the

hearing and that it would grant the parties another opportunity to present evidence. [DE 71].

After issuing a decision on the discovery matters [DE 89], the Court held the second part of the

                                                 1
evidentiary hearing on February 25, 2020, and the parties called witnesses and presented

additional evidence. [DE 100]. After the hearing was closed, the Court allowed the parties to

submit final briefs and the defendant filed a brief on March 3, 2020, thereby making the motion

to suppress ripe for review. [DE 102]. For the reasons set forth below, the Court finds that the

warrant did not contain any material false statements or omissions that were made intentionally

or recklessly and that Mr. Ray was properly advised of his Miranda rights. The Court therefore

denies Mr. Ray’s motion to suppress.

                                I.   FACTUAL BACKGROUND

       In May of 2019, the Department of Homeland Security intercepted a package addressed

to Mr. Ray that was shipped from China and that contained forty suspected Glock auto switch

conversion devices (“switches”). An auto switch conversion device can transform a

semiautomatic Glock pistol into a machine gun by enabling “a Glock pistol to shoot

automatically more than one shot, without manual reloading, with a single function of the

trigger.” [GE 1 at 3]. Department of Homeland Security records demonstrated that more than

twenty packages originating from China had been shipped to Mr. Ray’s home at 54340

Kerryhaven Drive, Elkhart, Indiana since July of 2018.

       Homeland Security Agent Geoffrey Howard submitted an affidavit in support of the

application for a search warrant for Mr. Ray’s home. Agent Howard also worked with Special

Agent Kyle Lerch from the Bureau of Alcohol, Tobacco, Firearms, and Explosives (“ATF”) in

preparing the affidavit. After obtaining the search warrant, a task force made up of agents from

Homeland Security, ATF, and the Elkhart Police Department executed a search of Mr. Ray’s

home on May 22, 2019. Officers knocked on the front door, asked about the possibility of a gas

leak before breaching the entrance with weapons drawn. After securing the home and moving



                                                 2
Mr. Ray’s family members to the kitchen, Agent Howard and Agent Lerch escorted Mr. Ray to

one of the bedrooms in the home.

           While other law enforcement officers conducted a search of the home and monitored his

family members in the kitchen, Agents Howard and Lerch interviewed Mr. Ray for

approximately an hour and a half. The first third of the interview was inadvertently not recorded

by the agents and the remaining two thirds of the interview was recorded. 1 During the portion of

the interview that was not recorded, the agents advised Mr. Ray of his Miranda rights, the agents

read a Miranda waiver form aloud to him, and Mr. Ray signed the waiver of his Miranda rights.

As a result of the search, agents seized multiple firearms and Mr. Ray’s cellphone. [DE 22 at 1;

DE 71].

                                                 II.     DISCUSSION

           As stated at the outset, Mr. Ray now seeks to suppress the evidence and information that

came out of the search of his home, as well as any statements made to the agents during the

interview. Previously, the Court denied his argument that the search warrant was so broad as to

make it a general warrant. [DE 59]. Mr. Ray advances two remaining legal arguments: first, that

the affidavit provided in support of the search warrant contained false statements and misleading

omissions that were material to the application for the search warrant; and second, that the agents

carrying out the search warrant did not properly advise him of his Miranda rights and did not

obtain a voluntary statement from him. As explained below, Mr. Ray’s arguments are

insufficient to support the suppression of evidence, information, or the interview completed

during the search of his home.




1
    The transcript of the recorded portion of the interview with Mr. Ray was admitted at the first hearing. [Def. Ex. I].

                                                             3
           A. Franks Hearing to Review the Affidavit Supporting the Search Warrant

       First, Mr. Ray argues that the affidavit supporting the search warrant contained false

statements and misleading omissions that were material to the application for the search warrant.

Mr. Ray contends that both Agent Howard and Agent Lerch knew the statements in the affidavit

were false at the time they were made and, therefore, the affidavit and the associated search

warrant violates the Fourth Amendment by using “deliberately falsified allegations to

demonstrate probable cause.” Franks, 438 U.S. at 168.

       “Under Franks, evidence seized pursuant to a warrant must be suppressed when the

defendant shows by a preponderance of the evidence that (1) the affidavit in support of the

warrant contains false statements or misleading omissions, (2) the false statements or omissions

were made deliberately or with reckless disregard for the truth, and (3) probable cause would not

have existed without the false statements and/or omissions.” United States v. Williams, 718 F.3d

644, 647 (7th Cir. 2013). When a Franks hearing has been granted, the district court is “required

to first determine whether the defendant has shown by a preponderance of the evidence that the

false information was provided intentionally or recklessly, and if so, whether the affidavit,

stripped of the false information, is nevertheless sufficient to establish probable cause.” United

States v. Spears, 673 F.3d 598, 604 (7th Cir. 2012). Here, Mr. Ray has failed to prove by a

preponderance of the evidence that the warrant application contained a material falsity or

omission that would have altered the issuing judge’s probable cause determination for the search

warrant. See United States v. Clark, 935 F.3d 558, 563 (7th Cir. 2019).

                   1. False Statements in the Affidavit

       Mr. Ray first alleges that Agent Howard made a materially false statement in the affidavit

in support of the search warrant. [DE 22 at 4]. More specifically, Mr. Ray argues that Agent



                                                 4
Howard knew there were other potential legal uses for the switches aside from their use on Glock

firearms and argues that the switches could also be used on airsoft guns. 2 In paragraph seventeen

of the affidavit, Agent Howard stated that “there is no legitimate use for an auto sear device

unless one has a firearm attach[ed] to it. The device is designed solely to convert a firearm into a

machine gun.” [Def. Ex. H at 061]. Mr. Ray claims that this statement is false because the

switches can be attached to airsoft guns, which are not firearms. Therefore, he argues that the

switches that were shipped to his home have a legitimate and legal purpose apart from their use

on firearms. Id. at 5. Mr. Ray also disagrees with the statement that the switches were “designed

solely to convert a firearm into a machine gun.” Id. at 061. He asserts that the switches were

advertised online to work on airsoft guns and not to create machine guns. [Def. Ex. A-D]. Mr.

Ray’s central claim is that if the switches had a separate, legal function, then the switches would

not be per se illegal and the search warrant would have lacked the probable cause required to

search his residence for the switches.

         In support of his argument, Mr. Ray points to several instances in his interview with

Agent Howard and Agent Lerch where they stated that the switches could be used on both airsoft

guns and real Glock pistols. In the recorded portion of their interview, Agent Howard makes two

statements to that effect. 3 Thus Mr. Ray argues that Agent Howard did not tell the magistrate

judge that the devices had a legitimate and separate use aside from being placed on firearms. The

government contends that the agents were responding to Mr. Ray when they stated that the



2
  Airsoft guns are replica guns which utilize bottled gas, such as compressed propane, as a propellant and shoots
plastic projectiles as ammunition. Airsoft guns are often designed to look exactly like real firearms, but since they
only shoot small plastic projectiles, they are legal to own and use.
3
  Agent Howard’s two statements are as follows:
“But you knew those switches could be used for two different things, for the airsoft as well as going on a real Glock
pistol.” [Def. Ex. I at 18].
“You’re selling him these switches that we all know can go on airsoft pistols but they also can go on Glock pistols,
you know.” Id.

                                                          5
switches could be used with airsoft guns. [DE 49 at 10]. At the first hearing, Agent Howard

testified that Mr. Ray was the first person in the interview to bring up the idea of using switches

on airsoft guns. [DE 71]. Agent Howard explained that he and Agent Lerch referenced airsoft

guns in their conversation with Mr. Ray as “a way to try and get him to potentially talk more

about the switches and with the hopes that he would admit to us that he knew that they could also

be used on actual real Glock pistols.” [DE 71]. The Court notes that the first mention of the word

“airsoft” in the transcript of Mr. Ray’s interview is on page six where Agent Howard is repeating

what was discussed while the audio recorder was turned off. [Def. Ex. I at 6]. Thus, there is no

record of who said the word “airsoft” first. As evidence, Mr. Ray also admitted one video from

YouTube demonstrating a man using a switch on a Tokyo Marui airsoft gun to show that

switches may also be used on airsoft guns. [Def. Ex. E].

       At the Franks hearing, Agent Howard testified about his general knowledge of switches

and what they are used for. [DE 71]. Specifically, Agent Howard testified that the purpose of the

device was to place it on a firearm in order to turn it into a machine gun. Agent Howard noted

that he had been involved in a previous case where similar switches were intercepted in the mail

and seized by law enforcement. He stated that he relied on the knowledge of the postal inspectors

seizing the switches at the border because they were in violation of federal law and therefore

were designated as contraband. Id. Agent Howard explained that the switches, by designation,

are an illegal item—they are considered machine guns as they convert semi-automatic firearms

into machine guns. Notably, Agent Howard also testified that he did not know the switches could

be used on airsoft guns, that he had never seen a switch attached to an airsoft gun and noted that

the switches have the “Glock” symbol stamped on them indicating their use for Glock firearms.

[GE 6]. In preparing the affidavit in support of the search warrant, Agent Howard testified that



                                                 6
he knew that a package containing forty switches addressed to Mr. Ray had been seized. He also

knew that Mr. Ray had ordered several similar packages in the past and that he had a permit to

carry firearms, therefore he believed it was likely that numerous firearms and illegal switches

were at the house.

        Mr. Ray was unable to demonstrate that Agent Howard knew the switches could be used

on airsoft guns or that he intentionally included false information about the switches in the

affidavit. See Spears, 673 F.3d at 607. In fact, Agent Howard’s testimony indicated the

opposite—he was unaware that they could be used on airsoft guns and did not carry out any

specific research on the switches because he knew they were labelled as contraband. Agent

Howard stated, “I’m relying on the fact that these are being seized as contraband at the border

because they are machine guns or machine gun parts to make that assertion.” [DE 71]. Unlike

Mr. Ray’s assertion that Agent Howard should have researched what the switches could be used

for, Agent Howard testified that the basis of his statements in the affidavit came from their

designation as contraband and that they were in violation of federal law once shipped into the

United States. Agent Lerch also testified that his knowledge of the switches and their capability

came from the NFA and other federal agents. 4

        Moreover, Mr. Ray was unable to demonstrate that the switches could even be used on

airsoft guns. In the second half of the Franks hearing, the government’s witness, Officer James

Barlow—a firearms enforcement officer for the ATF, testified that the ATF was unable to

successfully attach a switch onto an airsoft gun. Officer Barlow explained:

        And when you look at how the airsoft gun operates, the switch installed in the
        airsoft gun has no function. There’s no parts to interact with. The switch itself is
        designed to work with a striker fired pistol which the Glock is and airsoft guns

4
  Agent Lerch testified to this fact, “In speaking with the NFA branch and speaking with Ray Wolfenbarger, I knew
that they had been placed on Glock pistols specifically Glock pistols and convert the firearm from a semi-automatic
firearm to a full auto machine gun.” [DE 71].

                                                         7
       operate on a hammer principle. They look like Glocks on the outside but internally
       they have a hammer like other airsoft guns, so there’s nothing for the switch to do.

[DE 100]. He explained that when he installed the Glock switch onto a Glock airsoft gun nothing

happened because there was nothing for the switch to do on the airsoft gun. Officer Barlow

stated that when the switch is installed on a real Glock pistol, it turns it into a machine gun by

making it fully automatic, but when installed on an Airsoft gun, it does not make it fully

automatic because the internal parts do not work in a similar manner. Finally, as for the YouTube

video admitted by Mr. Ray [Def. Ex. E], Officer Barlow testified that the airsoft gun used in the

video is a customized Tokyo Marui airsoft gun and that it was custom-built by the man in the

video. Officer Barlow also stated that the clip device or switch utilized on the airsoft gun in the

video is not the same type of switch that was seized from Mr. Ray.

       After reviewing the evidence and listening to testimony at both hearings, the Court finds

that Agent Howard did not make a false statement in the affidavit by stating that the switches

were designed to go on firearms. Mr. Ray failed to carry his burden by proving by a

preponderance of the evidence that the switches in question had any alternative legal uses or that

they could even be used on airsoft guns. Notably, Mr. Ray has not proved that the switches can

be used on airsoft guns. Mr. Ray provided one foreign video from YouTube of a person utilizing

a custom device similar to a switch with an airsoft gun to show that it is possible. But Agent

Barlow testified that the airsoft gun used in the video is a custom-made airsoft pistol from

Thailand and that the ATF were unable to attach one of the switches that were seized from Mr.

Ray’s house to a Glock airsoft gun. [DE 100]. Agent Barlow also testified that the Airsoft guns

do not have the parts to engage with the switch and, therefore, nothing happens when the switch

is installed on the Airsoft gun. Mr. Ray has failed to show there are any legitimate uses for the

switches other than being utilized with a firearm, has also failed to show that the switches can be

                                                  8
used with Airsoft guns, and has failed to show that Agent Howard’s assertions in paragraph

seventeen of the affidavit were materially false.

        “A search warrant affidavit establishes probable cause when it sets forth facts sufficient

to induce a reasonably prudent person to believe that a search thereof will uncover evidence of a

crime.” United States v. Roth, 201 F.3d 888, 892 (7th Cir. 2000); United States v. Gregory, 795

F.3d 735, 741 (7th Cir. 2015). The facts submitted by Agent Howard in his affidavit were

enough to induce a reasonably prudent person that a search would uncover evidence of a crime.

Notably, Mr. Ray provided insufficient evidence to support his blanket assertion that the Glock

auto switches could in fact be used on airsoft guns or that Agent Howard knew they could be

used on airsoft guns. Thus, the Court finds that Agent Howard did not make a false statement in

the affidavit supporting the search warrant.

                   2. Misleading Omissions in the Affidavit

        Mr. Ray also argues in his post-hearing brief that the agents misled the magistrate judge

by intentionally or recklessly omitting material information in the affidavit. Mr. Ray argues first

that the agents knew the switches could be possessed lawfully if the owner paid the appropriate

federal taxes and, second, that the agents knew that machine guns manufactured prior to May 19,

1986 could lawfully be possessed in the United States. [DE 102 at 3-4]. Therefore, Mr. Ray

argues, the agents’ omissions in the “affidavit submitted to the reviewing court misled the court

into thinking that the switches to be seized pursuant to the search warrant were per se illegal.” Id.

at 6.

        Mr. Ray argues that Agent Lerch worked with Agent Howard on preparing the affidavit

and that it was the collective work of both agents. [DE 102 at 2]. He asserts that both agents

knew prior to the submission of the affidavit “that an individual could lawfully possess [a]



                                                    9
machine gun including these auto switches if they had paid the appropriate federal taxes.” Id. at

2-3. Thus, Mr. Ray is arguing that the agents knowingly “omitted facts, thereby making the

affidavit deceptive.” United States v. Tate, 524 F.3d 449, 454 (4th Cir. 2008). The Court notes

that “the state of mind of the affiant is not the only relevant one, because ‘the validity of the

search is not saved if the governmental officer swearing to the affidavit has incorporated an

intentional or reckless falsehood told to [him] by another governmental agent.’” Spears, 673 F.3d

at 604 (citing United States v. McAllister, 18 F.3d 1412, 1417 (7th Cir. 1994)). Thus, the

knowledge and actions of both Agent Howard and Agent Lerch are relevant to the Franks

analysis and the Court must review any information they intentionally omitted from the affidavit.

        To that end, Mr. Ray argues that paragraphs four and eight of the affidavit were false and

misleading because they omitted certain information that demonstrated that a person could

legally own a machine gun. Paragraph four states that the switches are machine guns because

they are used to convert a firearm to a machine gun. [Def. Ex. H at 057]. Paragraph eight states

that “it is unlawful for any person to transfer or possess a machine gun under 18 U.S.C. §

922(o).” [Def. Ex. H at 059]. The Court notes that the ATF Bulletin (“the bulletin”) 5 referenced

by Agent Lerch in his testimony states the following:

        ATF is not aware of any Glock conversion devices that were developed before May
        19, 1986. As such, Glock conversion devices are considered post-1986
        machineguns. Therefore, they may only be lawfully possessed by properly licensed
        Federal Firearms licensees who have paid the appropriate Special Occupational Tax
        required of those manufacturing, importing, or dealing in NFA firearms under the
        authority of the United States and any department or agency thereof or a State or a
        department, agency, or political subdivision thereof. U.S.C. §922(o).




5
 Agent Lerch indicated in his testimony that his knowledge of the switches came from the ATF bulletin, which was
“sent out to all ATF agents indicating that the ATF had designated the Glock auto switch as a title II weapon, NFA
weapon, and that it’s a machine gun, and that we were to seize them based upon the cases that were issued to us.”
[DE 71]. The Court also notes that Defense Exhibit J is the same document as Government Exhibit in-camera 2.

                                                       10
[Def. Ex. J]. Mr. Ray argues that the two paragraphs in the affidavit are erroneous statements

because they fail to mention any potential exceptions including two exceptions found in the ATF

bulletin which supplied Agent Lerch with the basis for his understanding of the switches.

       First, Mr. Ray argues that the agents knew that machine guns, including switches,

manufactured prior to May 19, 1986, could lawfully be possessed by persons in the United

States. The Firearm Owners Protection Act of 1986 made the possession of machine guns

manufactured after May 19, 1986 illegal to possess. Pub. L. No. 99-308. Thus, for Mr. Ray to

have lawfully possessed the switches, they must have been manufactured prior to May 19, 1986.

Officer Barlow testified that while he was unaware of when the switches at issue were

manufactured that, in his experience, switches were not manufactured until the late 1990s when

the patent for them was filed. [DE 100]. He also stated that he was not personally aware of any

pre-1986 Glock auto switches. As the ATF Bulletin demonstrates, the ATF accepted as a policy

that all switches were made after 1986 and therefore were considered machine guns. When

evaluating the evidence in Mr. Ray’s case, the agents were acting under that policy. [Def. Ex. J].

“The Franks presumption of validity of an affidavit supporting a search warrant cannot be

overcome by a self-serving statement which purports to refute the affidavit.” United States v.

Johnson, 580 F.3d 666, 671 (7th Cir. 2009). Mr. Ray failed to show the Court any evidence that

the switches seized here or any switches were manufactured before 1986 thereby making them

legal. His statement that they could have been manufactured prior to that date is an insufficient

argument and fails to show that the agents knew or even thought the switches could possibly be

legal due to their manufacturing date.

       Second, Mr. Ray argues that it was misleading for the affidavit to state that it was illegal

for a person in the United States to possess any machine gun as the federal statute allows for one



                                                11
exception. The ATF bulletin also states that Glock switches may only be lawfully possessed by

properly licensed Federal Firearms licensees who have paid the appropriate Special Occupational

Tax required under U.S.C. § 922(o). At the hearing, Agent Lerch testified that it could be

possible for someone to legally possess the switches with the proper tax stamps, but he also

stated that he conducted a query of the defendant and knew that Mr. Ray did not have any NFA

weapons registered in his name. [DE 71]. Agent Lerch shared this information with the AUSA’s

office. Therefore, when applying for the search warrant the agents knew that Mr. Ray, himself,

could not legally possess the switches in question. The search warrant also notes that Mr. Ray

was under an Indiana protective order which would have precluded him from legally purchasing

or possessing a firearm.

       Mr. Ray is right in that paragraph eight of the affidavit omits other portions of § 922(o),

most notably that machine guns may be lawfully possessed with the appropriate tax stamp. But

as noted above, the agents knew that Mr. Ray did not have the appropriate tax stamp for

importing or dealing in NFA firearms and therefore knew that it was unlawful for him to possess

the switches. Moreover, the Court notes that the Supreme Court addressed this issue in Franks:

       [W]hen the Fourth Amendment demands a factual showing sufficient to comprise
       ‘probable cause,’ the obvious assumption is that there will be a truthful showing.
       This does not mean “truthful” in the sense that every fact recited in the warrant
       affidavit is necessarily correct, for probable cause may be founded upon hearsay
       and upon information received from informants, as well as upon information within
       the affiant's own knowledge that sometimes must be garnered hastily. But surely it
       is to be “truthful” in the sense that the information put forth is believed or
       appropriately accepted by the affiant as true.

438 U.S. at 164–65 (quotation omitted). Here, the agents certainly omitted certain portions of the

relevant statute from the affidavit, but the agents left it out because, as Agent Lerch testified,

they knew it did not apply to Mr. Ray. The agents knew Mr. Ray could not lawfully possess the

switches and thus there was still probable cause to search his home and seize any firearms or


                                                  12
switches found within it. Moreover, the bulletin does not include any mention of the switches

being used in airsoft guns. In fact, the bulletin does not make a single reference to airsoft, airsoft

guns, or any other potential legal purpose for the switches other than under the tax stamp as

mentioned above. [Def. Ex. J]. Mr. Ray provided no evidence demonstrating that he owns such a

tax stamp and, on the contrary, Agent Lerch testified that he does not.

       Law enforcement officers do not need to provide every single detail of an investigation,

but “they may not deliberately omit information the magistrate needs to assess fairly the issue of

probable cause.” United States v. McMurtrey, 704 F.3d 502, 513 (7th Cir. 2013). The affidavit

did not need to include an explanation that it could be possible for a person to possess a machine

gun with the appropriate tax stamp because the agents knew Mr. Ray did not possess such a

stamp and therefore could not legally possess a machine gun. An affiant acts with reckless

disregard for the truth when he “‘in fact entertain[s] serious doubts as to the truth of his

allegations.’” United States v. Lowe, 516 F.3d 580, 584 (7th Cir. 2008), quoting United States v.

A Residence Located at 218 Third Street, 805 F.2d 256, 258 (7th Cir. 1986). But as demonstrated

through the testimony of both Agent Howard and Agent Lerch, neither had serious doubts that

the switches were illegal machine guns manufactured after 1986, that Mr. Ray did not have a

federal tax stamp to legally possess them, or that the switches could be used on airsoft guns.

       The Court finds that the agents did not knowingly or intentionally make a false statement

or misleading omission with reckless disregard for the truth. Moreover, each of three contested

paragraphs (4, 8 and 17) were not false, nor did they omit material information, and each

supported the foundation for probable cause for the search warrant. “Probable cause is

established when, based on the totality of the circumstances, the affidavit sets forth sufficient

evidence to induce a reasonably prudent person to believe that a search will uncover evidence of



                                                  13
a crime.” See Illinois v. Gates, 462 U.S. 213, 238 (1983); United States v. Garcia, 528 F.3d 481,

485–86 (7th Cir. 2008). Here, under the totality of the circumstances, the affidavit submitted by

Agent Howard with support from Agent Lerch set forth sufficient evidence that was not false or

misleading and that would induce a reasonably prudent person to believe that a search of Mr.

Ray’s house would uncover evidence of a crime. Therefore, the Court finds that the affidavit in

support of the search warrant did not contain false statements, did not make misleading

omissions, and finds that the affidavit adequately supported the probable cause needed for the

search warrant.

           B. Miranda Rights

       Mr. Ray also asserts that, while interviewing him on the day of the search, the agents did

not properly advise him of his Miranda rights and did not obtain a voluntary statement from him.

Therefore, Mr. Ray argues that his incriminating interview should be suppressed pursuant to

Miranda, which states that a person who has been “taken into custody or otherwise deprived of

his freedom of action in any significant way” must first “be warned that he has a right to remain

silent, that any statement he does make may be used as evidence against him, and that he has a

right to the presence of an attorney, either retained or appointed.” 384 U.S. at 444.

                   1. Custodial Interrogation

       Mr. Ray first argues that his statement to the agents should be suppressed because it was

the direct product of his illegal detention in violation of the Fourth Amendment. He states that

during the search of his home the agents isolated him in a room away from his family, controlled

his movements, and would not allow him to attend to his infant son. These circumstances Mr.

Ray argues indicate that he was in custody and subject to custodial interrogation.




                                                 14
       Two separate inquiries are critical to determining whether a person is in custody for

Miranda purposes: “(1) what were the circumstances surrounding the interrogation; and (2)

would a reasonable person have felt he or she was at liberty to terminate the interrogation and

leave.” J.D.B. v. North Carolina, 564 U.S. 261, 270 (2011). As for the circumstances

surrounding the interrogation, the Seventh Circuit has identified a number of factors that are

indicative of custody, including where the encounter occurred, if the suspect consented to speak

with officers, if the suspect was moved to another area, if there was a threatening presence of

several officers and a display of weapons or physical force, and the officers’ tone of voice.

United States v. Ambrose, 668 F.3d 943, 956 (7th Cir. 2012). The second inquiry is an objective

analysis that does not take subjective views of either the suspect or the law enforcement officers

into consideration. “In determining whether a person is in custody in this sense, the initial step is

to ascertain whether, in light of the objective circumstances of the interrogation, a reasonable

person [would] have felt that he or she was not at liberty to terminate the interrogation and

leave.” Howes v. Fields, 565 U.S. 499, 509 (2012) (quotation omitted). Courts must look at the

totality of circumstances on an objective basis and whether a reasonable person under the

circumstances would have believed they were in custody. United States v. Thompson, 496 F.3d

807, 810 (7th Cir. 2007).

       The government admits that when the officers initially entered Mr. Ray’s home, there

was a display of force by the Special Response Team, which involved approximately ten

members of different law enforcement agencies. [DE 49 at 21]. Mr. Ray’s grandfather testified

that he woke up to several officers in his bedroom pointing flashlights and two assault rifles at

him while he was still in bed. [DE 71]. But after the initial sweep, not all members of the task

force team remained on site. Once his family (mother, grandfather, and infant son) were taken to



                                                 15
the kitchen of his home, Agent Howard and Agent Lerch escorted Mr. Ray to one of the

bedrooms. Thus, Mr. Ray was not transported off-site or to a police station for questioning, but

instead was escorted to a familiar location within his home. At one point during the interview

though, Mr. Ray was not allowed to attend to his three-month old baby who was crying and both

Agent Howard and Agent Lerch confirmed this. During his testimony, Agent Howard stated the

following:

       Q. Was [Mr. Ray] free to get up and care for his son?
       A. We requested that he stay with us.

[DE 71]. When testifying about the same exchange with Mr. Ray, Agent Lerch stated:

       Q. You directed that he stay there?
       A. Yes, correct.
       Q. So at least at that point he was not free to leave the bedroom?
       A. Yes.

[DE 71]. These exchanges demonstrate that Mr. Ray was not free to leave the room where he

was being interviewed by the agents. Moreover, Mr. Ray testified, “I don’t think anyone in my

house had the right to do anything. We were subject to whatever we were told to do.” [DE 92 at

16]. There is no evidence that Mr. Ray was handcuffed during the encounter, although he

testified that his grandfather was handcuffed for a short period of time. Id. at 15.

       First, the Court notes that officers have the authority to detain any occupants of a

premises that is the subject of a search warrant. Michigan v. Summers, 452 U.S. 692, 705 (1981).

Mr. Ray was present at his home when the agents executed the search, so even if he was

detained, the detention would have been lawful. Next, the Court must consider whether Mr. Ray

was in custody after he was escorted to the bedroom with the two agents. Several factors support

a finding of custody: there was an initial show of force, Mr. Ray was moved to a different area of

the home away from his family, and Mr. Ray was not allowed to leave the room upon request.



                                                 16
On the other hand, Mr. Ray was in the familiar surroundings of his home, he was not told he was

under arrest, and there are no allegations that the interview was hostile or combative. See United

States v. Borostowski, 775 F.3d 851, 860 (7th Cir. 2014).

       Here, under a totality of the circumstances on an objective basis, a reasonable person

under similar circumstances would not have felt that he or she was at liberty to terminate the

interview or leave the room. Ambrose, 668 F.3d at 954-55. The morning started with an

overwhelming display of force as approximately ten officers with firearms drawn participated in

the initial raid and search. Moreover, at least one of his family members was handcuffed for a

period of time. Mr. Ray, himself, was separated from his family and escorted to a small bedroom

where he was not permitted to leave upon request by the two agents conducting the interview.

Therefore, the Court finds that Mr. Ray was in custody at the time of his interview with the

agents. But, the Court’s analysis under Miranda does not end here. Under Miranda, “the

government may not use statements stemming from the custodial interrogation of a defendant

unless the government has utilized procedural safeguards effective to secure the privilege against

self-incrimination.” Berkemer v. McCarty, 468 U.S. 420, 428 (1984). Upon a finding that a

defendant was in custody, then the Court must determine whether he adequately waived his

Miranda rights.

                   2. Adequate Waiver of Miranda Rights

       Mr. Ray also argues that the agents failed to properly advise him of his Miranda rights

and did not tell him that he was signing a Miranda rights waiver form. Mr. Ray states that the

agents did not advise the defendant of his Miranda rights while the audio recording device was

on and that the agents represented to him that the form he was signing did not relate to his

Miranda rights. [DE 22 at 21]. Mr. Ray also points to his limited education and his learning



                                                17
difficulties to support his contention that the agents misrepresented the waiver form and thus the

government cannot show a proper waiver of his Miranda rights. A defendant’s “statement during

a custodial interrogation is inadmissible at trial unless the prosecution can establish that the

accused ‘in fact knowingly and voluntarily waived Miranda rights’ when making the statement.”

Berghuis v. Thompkins, 560 U.S. 370, 382 (2010) (citation and alteration omitted). A knowing

waiver requires “a full awareness of both the nature of the right being abandoned and the

consequences of the decision to abandon it.” Id. (citation omitted). The government bears the

burden of proof in demonstrating the defendant’s Miranda waiver and the voluntariness of his

confession. United States v. Stewart, 536 F.3d 714, 719 (7th Cir. 2008).

       The government asserts that the waiver form clearly refers to a defendant’s Miranda

rights and that Agent Howard read it to Mr. Ray verbatim on the day of the interview. [DE 49 at

23; Def. Ex. G]. Agent Howard testified that as soon as Mr. Ray was escorted to the bedroom, he

told him that he needed to advise him of his Miranda rights and that he gives all suspects their

Miranda rights as a matter of course before speaking with them. [DE 71]. Once the agents were

in the bedroom with Mr. Ray, Agent Howard presented him with a single Miranda rights waiver

form at the outset of the interview. Id. Agent Howard then read the form verbatim aloud even

though Mr. Ray stated that he could read and write. Agent Lerch confirmed this in his testimony

as well. [DE 71]. Agent Howard testified:

       Q: Was there anything about that interaction that suggested Mr. Ray didn’t
       understand what you were telling him?
       A: No, in fact, as I do this, I like to keep an eye on the individual I am reading it to
       and it looked to me that he appeared to be reading and following along and reacting
       to that indicated to me that he was paying attention.




                                                 18
Id. Agent Howard also stated that Mr. Ray did not ask him any questions about the waiver form

or any of the information he was telling him. Moreover, in the recorded portion of the interview,

Agent Howard had this exchange with Mr. Ray:

       Agent Howard: Yeah. Right now it’s 8:41. We can just kind of go back over what
       we talked about here. So we came back here. I went over your Miranda rights with
       you. We signed all that. We talked, went all through it. You understood that. And
       you said you wanted to talk with us, right? Is that yeah?
       Mr. Ray: Yeah.

[Def. Ex. I at 6]. This exchange demonstrates that Mr. Ray agreed with Agent Howard’s

summary of what occurred earlier in their conversation and that he did not protest Agent

Howard’s characterization of the exchange.

       Here, the record lends no support to the contention that Mr. Ray did not understand his

Miranda rights or that he was waiving them. Although the Court notes that the lack of recording

from the first third of the interview with Mr. Ray is irregular, Agent Howard explained how that

inadvertently happened and, once the recording started, was sure to summarize what they had

discussed in the first third of the conversation. Moreover, the Court also notes that the signed

Miranda waiver form is simple, straightforward, and was read verbatim aloud to Mr. Ray before

he signed it. [Def. Ex. G]. The government was able to demonstrate that Miranda warnings were

given to Mr. Ray, he explicitly waived them by signing the waiver [Def. Ex. G], and that Mr.

Ray understood what he was waiving as he did not seek clarification from either agent. See

United States v. Quiroz, 874 F.3d 562, 567 (7th Cir. 2017). More importantly, the facts of this

case do not establish that the agents used any improper threats or coercion or did anything else to

render Mr. Ray’s statements involuntary. See United States v. Stadfeld, 689 F.3d 705, 709 (7th

Cir. 2012) (noting that a confession is voluntary and admissible if, in the totality of

circumstances, it is the product of a rational intellect and free will and not the result of physical



                                                  19
abuse, psychological intimidation, or deceptive interrogation tactics that have overcome the

defendant’s free will).

          Here, the totality of the circumstances demonstrates that it is more likely than not that

Mr. Ray understood his rights and his waiver of them. Therefore, the Court finds that while Mr.

Ray was in custody during the interview, he knowingly and voluntarily waived his Miranda

rights.

                                         III. CONCLUSION

For the reasons explained above, the Court DENIES the motion to suppress. [DE 22].

          SO ORDERED.

          ENTERED: April 2, 2020


                                                        /s/ JON E. DEGUILIO
                                                Judge
                                                United States District Court




                                                   20
